DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.
It is noted to applicant that the examiner made an inadvertent error in the NOA of 2/3/2022 by cancelling and not rejoining claims 10 and 11 with allowed claims. The examiner is sorry for any inconvenience it may have caused to applicants.
Status of Application, Amendments, And/Or Claims
Claims 1-4, 7, 12-24, 30, 31, 54 and 55 are pending and under examination.
Information Disclosure Statement
 The information disclosure statement filed on 5/3/2022 has been considered.
EXAMINER’S COMMENT
Claims 1-4, 7, 12-24, 30 and 31 were previously allowed (see NOA of 2/3/2022). Claim 54 is drawn to an antibody comprising a heavy chain comprising amino acid sequence of SEQ ID NO:137 comprising CDRs HVR-H1, HVR-H2 and HVR-H3 having amino acid sequences of SEQ ID Nos: 1, 2 and 6, and a light chain comprising amino acid sequence of 142 comprising three CDRs HVR-L1, HVR-L2 and HVR-L3 having amino acid sequences of SEQ ID Nos: 9, 29 and 32 as recited in claim 1.  Claim 55 is drawn to an antibody comprising a heavy chain comprising amino acid sequence of SEQ ID NO:138 comprising three CDRs HVR-H1, HVR-H2 and HVR-H3 having amino acid sequences of SEQ ID Nos: 1, 2 and 6 as recited in claim 1, and the same light chain comprising amino acid sequence of SEQ ID NO:142 as recited in claim 54. Therefore, claims 54 and 55 are allowable with claims 1-4, 7, 12-24, 30 and 31.
Conclusion
Claims 1-4, 7, 12-24, 30-31, 54 and 55 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646